Howell, J,
This is an appeal from a judgment dismissing the opposition of heirs to the homologation of a provisional tableau, filed by the dative testamentary executor.
While heirs may not be concluded by the homologation of a tableau of distribution, yet the right to appear and oppose such tableau during the administration cannot be questioned nor denied to them. Such action, on their part, may tend to lessen litigation and delay, and may prevent the illegal distribution of funds, which they have a direct interest in having properly distributed.
We find in the record the judgment sustaining an exception to the opposition of the absent heirs represented by an agent; but we are unable to find such opposition or exception, although the clerk certifies that the transcript contains “all the proceedings had” in said succession.
We think justice requires the ease to be remanded for further proceedings, and feel called upon to disapprove of the form of proceeding by rule to dispose of an opposition, when excepted to, as done in this instance.
It is therefore ordered that the judgment dismissing the opposition of Helen Barbour, on 16th February, 1861, and that dismissing the opposition of the recognized heirs herein, on 15th March, 1861, to the tableau of distribution, be avoided and reverséd, and that this cause be remanded, to be proceeded in according to law; costs of appeal to be paid by the succession.